Citation Nr: 0609601	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  98-12 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.    

The veteran requested a hearing but failed to report for it.  
The RO notified the veteran in a letter mailed to his address 
that a hearing had been scheduled for November 1999.  The 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances, the Board considers 
the request for a hearing to be withdrawn.  See 38 C.F.R. 
§ 20.704 (2005).  

In December 2002, the Board undertook development of the 
evidence.  Subsequently, the regulation authorizing the Board 
to develop evidence was invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In September 2003, the Board remanded the 
case to the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran was psychiatrically sound at the time of 
entry into active military service; a nervous disorder did 
not preexist active military service.  

2.  Major depressive disorder, due to alcohol abuse, arose in 
the 1990s.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to tell claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for an acquired psychiatric disorder.  The 
RO provided a rating decision, a statement of the case, and 
supplemental statements of the case.  VA sent notice letters 
in March 2002 and April 2004.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claim.  They 
told him what evidence is needed to substantiate the claim.  
The letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c).  VA provided required VCAA notice subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in September 2003.

In Short Bear v. Nicholson, 19 Vet. App. 341 (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  With respect to the recent decision of 
Dingess/Hartman v. Nicholson, Nos 01-1917 & 02-1506, service 
connection is being denied.  Any deficiencies in VA's duties 
to notify or to assist the claimant concerning effective 
dates or degree of disability is harmless error.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
for direct service connection under 38 C.F.R. § 3.303; 
however, "chronic diseases" as defined at 38 C.F.R. § 3.307 
and 3.309 are accorded special consideration for service 
connection.  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
certain chronic diseases, such as psychoses, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, a psychiatric disorder was not reported during 
service or within the first post-service year.  Medical 
records from various sources reflect that a nervous disorder 
arose in the 1990s.  The current Axis I diagnoses are major 
depressive disorder, recurrent, moderate; and, alcohol 
dependence, in sustained full remission.  

A private psychiatrist opined in August 1998 that he had 
known the veteran since 1966 and began treating the veteran 
psychiatrically in 1986.  The psychiatrist opined that the 
veteran's affective disorder was markedly aggravated by 
military service, although the veteran continued to function 
productively for the next two decades.

Because the private psychiatrist raised the issue of 
aggravation of a preexisting disease, the Board must discuss 
this aspect of the case.  The physician suggested that the 
veteran had an affective disorder prior to active service; 
however, this is controverted by the pre-induction 
examination report of August 1965, which reflects that the 
veteran was normal psychiatrically.  

VA regulation is clear that where the condition is not noted 
at the time of entry into active military service, the 
veteran "will be considered to have been in sound condition 
when examined, accepted, and enrolled for service."  Only 
such conditions as are recorded in these examination reports 
are to be considered.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Moreover, the only effective rebuttal of the 
presumption of soundness at entry is clear and unmistakable 
evidence that the disability preexisted active service.  In 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA shows by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

The post-service private medical opinion, while raising the 
issue of preexistence, does not rise to the level of clear 
and unmistakable evidence because the entrance examination 
report itself controverts the post-service opinion.  

The veteran himself cannot competently date the onset of a 
nervous disorder, because he does not possess the requisite 
medical qualification.  Competent lay evidence is defined as 
that evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a) (2).  The 
veteran may competently report the date of onset of clearly 
observable symptoms.  He may not, however, competently offer 
a diagnosis or date the onset of that diagnosis, as only 
those who have specialized training and knowledge are 
competent to render such an opinion.  38 C.F.R. § 3.159(a) 
(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In this case, at the time of his preinduction examination, 
even though the veteran checked "yes" to a history of 
nervous trouble, the medical examiner found no psychiatric 
disorder.  Moreover, at the time of separation from active 
military service, the veteran completed another health 
questionnaire and checked "no" to a history of nervous 
trouble.

Because the preinduction examination report does not note any 
nervous disorder, and the August 1998 private medical opinion 
does not contain clear and unmistakable (obvious or manifest) 
evidence that demonstrates that a nervous disorder existed 
prior to service, the Board finds that the veteran did not 
have a nervous disorder prior to entry.

Although the August 1998 private psychiatric opinion notes 
marked aggravation of an affective disorder during active 
service, the Board finds no evidence of any relevant symptom 
or complaint of such during active service.  Moreover, as 
noted above, at the time of separation the veteran checked 
"no" to any history of nervous trouble and a military 
medical examiner found the veteran to be psychiatrically 
normal.  Thus, the persuasive value of the private 
psychiatrist opinion is severely diminished by the competent 
medical evidence of record.  

With respect to direct service connection, there is no 
competent medical evidence that any nervous disorder arose 
during active military service or within a year of discharge.  
Two VA medical opinions, one given in May 1998 and another 
offered in July 2004, reflect that the current major 
depressive disorder arose in the 1990s due to and after 
decades of alcohol abuse.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a nervous disorder.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim of entitlement to service 
connection for a nervous disorder is denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


